DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Analysis - 35 USC § 101
As per Claim 15-17, the claim is drawn to “A computer program product comprising one or more computer readable storage media having …”). However, according to the specification (Para 28) applicant clearly defines that  computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device and further suggest that a computer readable storage medium or media, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. Therefore, computer readable storage medium only cover non-transitory medium and does fall within one of the four statutory classes of 35 U.S.C  § 101.
Therefore, claim 15-17 is directed to statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7, 14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. Pub. No. US 20190088096 A1.
	Regarding Claim 1,  King teaches a method (Fig. 1 and para 121, affix the MAS directly to merchandise for the purpose of detecting when that merchandise is being handled), comprising:
	receiving, by a computing device (Fig. 3 and Para 114, System level alarm processing commences with reception of an alarm (or event) notification from a MAS module. Module tamper alarms and location violations (a mobile module entering an alarm zone) immediately result in an urgent Notification. Stock out detections (such as 
	receiving, by the computing device (Fig. 3 and Para 114, shows notification) and from an image capture device (Fig. 3 and Para 207, video management system), an image of a prospective purchaser of the product (Para 208, notification capabilities to indicate the presence of one or more persons in the monitored area. By placing a SmartDome above every service-intensive area in a store, personnel can quickly determine the presence of shoppers in those areas by simply observing which SmartDomes are indicating such presence i.e., an image of a prospective purchaser of the product);
	determining, by the computing device (Fig. 3 and 4 and Para 114, MAS system level Alarm Processing first check if the temper is detected and if not then check for location violation i.e., System level alarm processing commences with reception of an alarm (or event) notification from a MAS module. Module tamper alarms and location violations (a mobile module entering an alarm zone) immediately result in an urgent Notification i.e., determining, by the computing device) a movement of the prospective purchaser based on the acceleration information and the image, the movement being in 
	sending, by the computing device, display information to a digital display, the display information including information related to the product (Para 122, the video stream from a video camera trained on that display area could immediately pop up in a back office, behind a sales counter, or to a mobile device i.e., sending, by the computing device, display information to a digital display, the display information including information related to the product),
	wherein, the movement of the product is based on the acceleration information (Para 122, a wireless alarm identifying the specific item can transmit as soon as someone picks up the item).
	King teaches that the invention pertains to awareness of behaviors often related to potential theft activity (Abstract) and does not specifically teaches that an image of a prospective purchaser.
	However, King disclose that  given for purposes of illustration, are not to be construed as limiting the scope of the invention. Although several embodiments of this invention have been described in detail above, those skilled in the art will readily appreciate that many modifications are possible in the exemplary embodiments without materially departing from the novel teachings and advantages of this invention (Para 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention as per the method of King so as to facilitate more effective customer service, reduce theft and to provide additional analysis data related to merchandise/shopper interaction (See King Para 2).
	Regarding Claim 2, King teaches wherein the movement of the prospective purchaser is the prospective purchaser lifting the product (Para 114 and 122).
	Regarding Claim 3. The method of claim 1, wherein the movement of the prospective purchaser is the prospective purchaser comparing the product to a second product (Para 12).
	Regarding Claim 4, King teaches wherein the digital display is located proximate to the product and the prospective purchaser (Para 232). 
	Regarding Claim 7, King teaches receiving, by the computing device, second acceleration information from a second acceleration sensor attached to a second product; receiving, by the computing device, from the image capture device a second image of the prospective purchaser; determining, by the computing device, a second movement of the prospective purchaser based on the second acceleration information and the second image, the second movement being in relation to a movement of the second product (Para 12).
	Regarding Claim 14, King teaches wherein the computing device includes software provided as a service in a cloud environment (fig. 3 system controller (in-store or cloud).
	Regarding Claim 18, it has been rejected for the same reasons as claim 1.
	Regarding Claim 19, it has been rejected for the same reasons as claim 2.
	Regarding Claim 20, it has been rejected for the same reasons as claim 3.
Allowable Subject Matter
Claims 15-17 are allowed.
The following is an examiner' s statement of reasons for allowance: 
The prior art reference fail to teach the limitation in combination of other elements “wherein the determining a movement of the prospective purchaser comprises utilizing a machine learning model that focuses on skeletal structures of the prospective purchaser based on the image”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole. 
Claim 5, 6 and 8-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art reference fail to teach the limitation in combination of other elements “wherein the determining a movement of the prospective purchaser comprises utilizing a machine learning model that focuses on skeletal structures of the prospective purchaser based on the image” OR as per claim 8 “wherein the determining a movement of the prospective purchaser comprises utilizing a machine learning model that focuses on skeletal structures of the prospective purchaser based on the image, and
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bynum et al. Patent No. US 11188973 B2 - In-store item alert architecture
Costello et al. Patent No. US 11182738 B2 - System for inventory management
Martin et al. Patent No. US 10490039 B2 - Sensors for detecting and monitoring user interaction with a device or product and systems for analyzing sensor data
Mullins Patent No. US 10186124 B1 - Behavioral intrusion detection system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647